Citation Nr: 0500800	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  97-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability involving recurrent dislocation 
prior to January 1, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disability involving recurrent dislocation. 

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to the service-
connected right shoulder disability.

5.  Entitlement to an extension of a temporary total rating 
based on convalescence under the provisions of 38 C.F.R. § 
4.30, after May 1, 1998.

6.  Whether the veteran filed a timely appeal as to the issue 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right ankle and knee disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to December 
1962, and from April 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

By rating action in February 1999, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  

By rating action in February 2003, the RO increased the 
schedular rating for recurrent dislocation of the right 
shoulder from 20 to 30 percent effective from January 1, 
2003.  The Board further notes that by rating action in March 
2003, the RO granted service connection for a scar status 
post (SP) Bankart repair, right shoulder and assigned a 
separate ten percent rating for the scar.  

A personal hearing was held in January 2000, before a hearing 
officer at the RO.  A transcript of the hearing testimony has 
been associated with the claims file.

During the pendency of this appeal, the veteran has been 
evaluated on several occasions and had surgery performed on 
the right shoulder.  The claims file contains numerous VA 
treatment records noting decreased ROM of the right shoulder, 
with persistent posterior subluxation at the humeral head. 
The veteran was noted to require assistance with self-care 
and activities of daily living (ADLs).  He also continues to 
experience extreme pain with any movement of the shoulder.  
In addition an October 1999 psychiatric evaluation from Eli 
S. Rojas Davis, M.D., noted the veteran had not been 
unemployed since the beginning of 1970 and was not able to 
sustain a job.  He also noted the veteran was in receipt of 
SSA benefits.  

In addition, in an April 2003 rating decision, the RO denied 
the veteran's claim for entitlement to compensation under 
U.S.C. 1151 for right ankle and knee conditions.  The veteran 
filed a timely notice of disagreement in June 2003, and a 
statement of the case (SOC) was mailed to him in February 
2004 subsequent to a DRO review of the claim.  In a May 2004 
letter, the RO notified the veteran that as he failed to 
submit a VA Form 9 within one year of notification by the RO 
of the denial of the claim; or, within 60 days of the 
February 2004 SOC the claim was now final.  The issue could 
therefore not be certified to the Board.  

Subsequently, in June 2004, the veteran through his service 
representative filed a notice of disagreement with respect to 
the issue as to the timeliness of the veteran's appeal to the 
Board.  However, he was not provided a statement of the case 
with regard to the issue of timeliness.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued. Since the veteran has not been provided with a 
statement of the case on the issue of whether he filed a 
timely substantive appeal on his claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for right 
ankle and knee injuries, the matter must be remanded.

Under these circumstances, additional development is 
warranted.  The veteran's inferred claim for a total rating 
based on individual unemployability is referred to the RO for 
initial adjudication.

The issues of entitlement to a rating in excess of 20 percent 
for a right shoulder disability prior to January 1, 1998; 
entitlement to a rating in excess of 30 percent for a right 
shoulder disability; entitlement to service connection for an 
acquired psychiatric disorder; an extension to a temporary 
total rating based on convalescence; a total rating based on 
individual unemployability; and, whether the veteran filed a 
timely appeal on the claim for entitlement to 38 U.S.C.A. § 
1151 compensation benefits are addressed in the REMAND 
portion of the decision below and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a September 1972 rating decision the RO denied a claim 
for service connection for a psychophysiologic disorder, 
based upon a finding that there was no evidence of a nervous 
disorder or psychophysiologic problems during service.

2.  Evidence added to the record since the September 1972 
rating decision includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of 
the favorable determination to reopen this claim, the Board 
finds that there is no need to discuss VA's compliance with 
the requirements of the VCAA.

Under governing statutory and regulatory criteria, service 
connection may be granted for disability resulting from 
injury suffered or disease contracted during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim." 

Under the 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a), effective for claims filed on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim for service connection was received in April 
1998, this version of 38 C.F.R. § 3.156(a) does not apply in 
the veteran's case.

Analysis.  The Board notes that in the November 1967 
examination at separation from service, the veteran reported 
frequent headaches, palpitations, trouble sleeping, 
depression or excessive worry, and nervous trouble.  The 
examiner noted in his summary, "other complaints mainly of 
psychogenic nature."

In the veteran's initial claim in January 1968, two months 
after service, he reported suffering from a psychiatric 
disorder during service in December 1966.

In a psychiatric examination in August 1972, the examiner 
noted complaints of gastrointestinal symptoms in service.  
The diagnosis was psychophysiologic disorder 
(gastrointestinal tract), disability moderately severe.  
Psychiatric attention was advised.

In a September 1972 rating decision, the RO denied the 
veteran's claim for service connection for a 
psychophysiologic disorder, based upon a finding that there 
was no evidence of a nervous disorder or psychophysiologic 
problems during service.   The veteran was notified of that 
decision and did not appeal.  The determination subsequently 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1104 (2004).  

VAMC medical records beginning in the mid 1970's reveal 
several hospitalizations for a depressive neurosis and 
schizophrenia.  

In April 1998, the veteran filed a claim to reopen his claim 
for an acquired psychiatric disorder, described as a 
neuropsychiatric disorder.

By rating action in February 1999 the veteran's claim was 
denied.  In making that determination the RO stated that the 
evidence failed to show that a nervous disorder was incurred 
in service, or that such disorder manifested itself to a 
compensable degree within one year after service.  

In January 2000 the veteran testified at a personal hearing 
at the RO that he went AWOL during service because his uncle 
was dying and he wanted to visit him.  He went through a 
period of severe depression during this time.  Prior to this 
incident his military service was good.  He was currently 
under psychiatric treatment by (a VAMC psychiatrist), who 
noted that, "It would ...seem that this patient would 
certainly be considered service connected."  In addition a 
statement from Dr. E. Rojas Davis, dated in October 1999, 
noted that the history of his AWOL problem indicated  that he 
was depressed due to the death of his uncle.  In addition in 
his discharge examination he was diagnosed with a 
psychophysiologic disorder.  He was a sick man at the time of 
discharge from service and the next year he began psychiatric 
treatment.  

The Board notes that the file contains a VAMC 
neuropsychiatric examination dated in February 1982, which 
notes that, "it would seem that this patient would certainly 
be considered a service-connected veteran."

In addition in an October 1999 psychiatric evaluation from 
Eli S. Rojas Davis, M.D., the veteran was diagnosed with 
schizophrenia, undifferentiated type, chronic, and 
depression, NOS, secondary to schizophrenia.  Dr. Davis 
opined that:

undoubtedly history of his AWOL problems 
indicated he was depressed due to his 
circle (uncle's ?) death; and his 
discharged evaluation by the examining 
physician diagnosed veteran symptoms as 
psychogenic in nature; he was a sick 
person at time of discharge and next 
years (2 or 3) his behavior was rather 
disturbed until he became overly 
psychotic and began his ordeal of 
hospitalizations.  

Dr. Rojas also noted that the veteran had been unemployed 
since the beginning of 1970 and was currently not able to 
sustain a job.  He also noted he was in receipt of Social 
Security benefits.

The Board finds that the evidence added to the claims file 
since the September 1972  rating decision, including the 
February 1982 VAMC neuropsychiatric examination, the October 
1999 psychiatric evaluation by Dr. Davis, and the veteran's 
testimony at his January 2000 personal hearing at the RO, 
constitutes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As the medical opinions were not of 
record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened.  To this extent 
only, the benefit sought on appeal is allowed.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims in the supplemental 
statement of the case in August 2002.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.  In 
this case, the record indicates the veteran has received 
ongoing treatment for several disorders at the VA Medical 
Center (VAMC).  The RO should obtain all outstanding VA 
medical records from October 2003 to the present.

It also appears the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  The SSA 
determination and the medical records used by SSA in granting 
those benefits should be obtained by the RO.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

VA medical records indicate that he further injured his right 
shoulder in October 2003 as a result of a fall, with ensuing 
right shoulder pain and loss of motion.  VA medical records 
document increased pain and marked decrease in range of 
motion.  The examiner noted the arm was internally rotated 
"and had severe limitations to active and passive 
movements."  The RO should obtain all VA medical treatment 
records pertaining to the veteran's service-connected right 
shoulder disability since his most recent period of 
convalescence, that is, from January 1, 2003, to the present.  

The most recent VA compensation and pension examination was 
conducted in July 2000.   In view of the veteran's testimony 
and the recent VA clinical records, the Board will remand the 
case for the conduct of an additional examination that 
specifically considers functional loss due to pain, pain on 
movement, swelling, deformity, atrophy on disuse, instability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner must evaluate the effect of pain on every 
applicable range of motion, in degrees, including 
consideration of limitation on daily activities, pain on use 
or during flare-ups, abnormal movement, weakness, 
incoordination, excess fatigability, and all other factors 
described in 38 C.F.R. §§ 4.40, 4.45, and 4.59 and in DeLuca, 
supra.  The examination should also discuss the severity of 
the right shoulder surgical scar associated with the service-
connected right shoulder disability.  All necessary 
measurements and photographs should be included in the record 
with the examination report.

Additionally, a medical opinion is necessary regarding the 
etiology of the veteran's acquired psychiatric disorder.  
Accordingly, the claims are REMANDED for the following 
actions:

1. The RO should issue a statement of the 
case as to the issue of whether the 
veteran filed a timely appeal on the 
claim for entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for right ankle and knee injuries.  
The veteran and his representative should 
be advised that to perfect the appeal on 
this issue for Board review, he must 
submit a substantive appeal. The RO 
should allow the requisite period of time 
for a response.

2. The RO should obtain from the SSA a 
copy of its determination regarding the 
veteran as well as copies of the medical 
records used by SSA in considering his 
claim for SSA benefits.

3. The RO should obtain copies of all 
pertinent VA medical records relating to 
treatment of the veteran's service-
connected right shoulder disability and 
associated surgical scar from January 1, 
2003, to the present.

4.  Upon completion of the foregoing, the 
RO should then schedule the veteran for 
examinations by appropriate specialists 
to determine the severity of his service-
connected right shoulder disability and 
residual right shoulder surgical scar, 
and for an opinion as to the etiology of 
the claimed acquired psychiatric 
disorder.  The claims folder must be made 
available to the examiners in connection 
with the examinations.

?	The orthopedic examination of the 
right shoulder should include X-rays 
and/or other any diagnostic tests or 
studies deemed necessary for an 
accurate assessment, including a 
complete test of the range of motion 
for the right shoulder, documented 
in degrees.  The examiner must 
provide a thorough description of 
the appellant's service-connected 
disorder and render objective 
clinical findings concerning the 
severity of the disability, to 
include whether the right shoulder 
exhibits weakened movement, excess 
fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of motion due to these 
symptoms); and whether pain 
significantly limits functional 
ability during flare-ups or when the 
affected joint is used repeatedly 
over a period of time (this 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups).  The report 
should include a detail and clear 
description of the post-operative 
right shoulder scar.  The examiner 
must then render an opinion as to 
whether the veteran's service-
connected disabilities are so severe 
as to preclude the veteran from 
obtaining and maintaining 
substantially gainful employment.

?	The psychiatric examiner should 
express an opinion as to whether it 
is at least as likely as not (50 
percent probability or more) that 
any current psychiatric disability 
was manifested during his active 
military service or is otherwise 
related to any incident of such 
service, or is it at least as likely 
as not that any psychiatric 
disability is etiologically related 
to the veteran's service-connected 
right shoulder disability.

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case as to these matters (SSOC).  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


